Citation Nr: 1028551	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child with 
spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1969.  The appellant is the Veteran's daughter.  The Veteran is 
deceased.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2010 the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  Evidence pertinent to the matter on appeal 
was received contemporaneously with the appellant's May 2010 
Board hearing.  The appellant has waived initial RO consideration 
of this evidence.


FINDINGS OF FACT

1.  The appellant's biological father is a Vietnam veteran.

2.  The appellant has been diagnosed with spina bifida.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1805 
for a child with spina bifida have been met.  38 U.S.C.A. §§ 
1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the appellant's 
claim, any deficiency as to VA's duties to notify and assist, 
pursuant to the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), is rendered moot.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  The child 
must be conceived after the Veteran first served in Vietnam.  38 
C.F.R. § 3.814(c)(2).

"Spina bifida" means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  Spina bifida is the only birth defect that warrants 
the award of monetary benefits based on the herbicide exposure of 
the veteran as a father of that child.  Jones v. Principi, 16 
Vet. App. 219 (2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), the VA 
General Counsel held that 38 U.S.C.A. § 1802 applies to all forms 
of spina bifida other than spina bifida occulta, and that for 
purposes of that statute the term "spina bifida" refers to a 
defective closure of the bony encasement of the spinal cord but 
does not include other neural tube defects such as encephalocele 
and anencephaly.

For the purpose of the present decision, the term "Vietnam 
veteran" means a person who performed active military service in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, to include service in the waters 
offshore and service in other locations, if the conditions of 
service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.814(c)(1).

The Board initially acknowledges that the appellant is the 
daughter of a Vietnam veteran.  The appellant's birth certificate 
reflects that she is the Veteran's daughter and was born in 
February 1969.  While the RO has at times during the appeal 
period (including in the most recent adjudication, a March 2009 
supplemental statement of the case) expressed uncertainty as to 
the dates of the Veteran's service in Vietnam, the last paragraph 
in the December 2007 statement of the case noted that the 
appellant had "now submitted copies of excerpts of your father's 
military personnel file which show that he had in-country service 
in Vietnam prior to your conception, and therefore the issue of 
in-country service in Vietnam is no longer at issue."

The Board observes that the Veteran's DD Form 214, Report of 
Separation from Active Duty, reveals that the Veteran served on 
active duty in the Navy from November 1965 to October 1969.  
While the Veteran's dates of service in Vietnam were not noted on 
his DD 214, the National Personnel Records Center (NPRC) 
confirmed that the Veteran had service in Vietnam from June 1968 
to February 1969.  The Veteran's personnel records, submitted by 
the appellant, indicate, in pertinent part (in an August 1968 
entry), that the Veteran served at Hue/Phu Bai from December 1966 
to August 1967.  A November 1968 entry reveals that the Veteran 
volunteered "to make a third deployment with MCB-62 [U.S. Naval 
Mobile Construction Battalion SIXTY-TWO] to the Republic of 
Vietnam."

The Board must consider the places, types, and circumstances of 
the veteran's service as shown by such veteran's service record, 
the official history of each organization in which such veteran 
served, such veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). 

With these considerations in mind, the Board finds that based on 
the Veteran's personnel records, his unit of assignment, and his 
military occupational specialty, the appellant has demonstrated 
that she was conceived after her father, the Veteran, first 
served in Vietnam.  The Board again observes that the RO, in the 
December 2007 statement of the case, essentially conceded as 
such.

The Board will next review the medical evidence of record to 
determine whether the appellant has a form or manifestation of 
spina bifida.  The appellant testified (May 2010 Board hearing 
transcript, page 3) that she first had back problems beginning in 
1996.

A January 2006 private medical record noted diagnoses that 
included tethered spinal cord and diastematomyelia.

A February 2006 CT scan of the thoracic and lumbar spine revealed 
findings that included "bifid L3 and L4 spinous processes."  
The impression included spina bifida involving L3, L4, and S1, 
with malformed posterior arch of L5.  A December 2006 MRI of the 
lumbar spine noted the following finding:  "At the L3 level, 
bifid spinous process is noted containing fat signal centrally."

An August 2008 private record noted that in June 2008 the 
appellant had undergone a "re-tethering of a congenital tethered 
spinal cord."

In a letter received in September 2008, the Veteran's private 
physician noted, in pertinent part, as follows:

Even though no diagnosis of Spina Bifida 
had been made in [the appellant] as a child 
that is because no x-ray appear[s] to ever 
have been done on [the appellant's] back.

The RO has not, at least overtly, denied that the Veteran has 
spina bifida.  Instead, the RO has essentially denied the 
appellant's claim (underlined, page 2, August 2008 supplemental 
statement of the case) on the basis that the appellant did not 
have an open spine at birth.  Additionally, in the March 2009 
supplemental statement of the case, the RO appeared to deny the 
claim on the basis, at least in part, that the appellant did not 
have a diagnosis of spina bifida "at the time of her birth."

A review of 38 C.F.R. § 3.814 reveals that the criteria for 
establishing benefits for spina bifida, in addition to showing 
that one is a child of a Vietnam Veteran (as defined by 38 C.F.R. 
§ 3.814(c)(1)) is to show that a claimant has spina bifida; there 
is no requirement in the applicable law that a claimant be born 
with an open spine at birth, or that a diagnosis of spina bifida 
be made at the time of a claimant's birth.

In sum, the Board finds that the evidence of record as a whole is 
at least in equipoise as to whether the appellant has spina 
bifida.  Resolving doubt in the appellant's favor, the Board 
finds that the appellant's claim of entitlement to benefits under 
38 U.S.C.A. § 1805 is warranted.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child with 
spina bifida is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


